DETAILED ACTION
Status of Claims
The amendment filed 05/18/2022 has been entered. Claims 1-20 remain pending.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2018/0123130).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0123130) in view of Amiruddin et al. (US 2015/0050535).
Regarding claims 1 and 8, Kim teaches a rechargeable lithium battery comprising:
a negative electrode 112;
a positive electrode 114;
a separator 113 between the negative electrode and the positive electrode;
an electrolyte solution including an organic solvent and a lithium salt (para 0059); and
a battery case 120 housing the electrode assembly (Fig. 1).
The negative active material may be, for example, graphite (para 0052) and SiOx (para 0054). The negative active material layer may further include a binder and optional conductive material (para 0051). The positive active material may be represented by chemical formula 3: LixNi1-a-bCoaMnbO2, where 0<x<1.1, 0<a<0.5, 0<b<0.5, and 0<a+b<0.5. The positive active material further includes a PVdF and acetylene black (para 0075). The electrolyte solution is a mixed solution of fluoroethylene carbonate (FEC)/dimethyl carbonate (DMC)/diethyl carbonate (DEC) in a volume ratio of 15:45:40.
Kim does not teach the express negative electrode recited including silicon-based material, graphite, nanoscale conductive carbon, and binder in the respective amounts.  
Amiruddin, directed to lithium ion batteries with high capacity anode active material and good cycling for consumer electronics, teaches a negative electrode having about 75-88% negative active material (para 0067); a silicon- based active material with graphitic carbon active material (para 0064) where the silicon-based active material may be silicon oxide active material (para 0060); the combined negative active material generally comprises about 15-45 wt.% graphitic carbon relative to the total active material with the remain portion of the active material being the silicon-based active material (para 0066); a (nanoscale) conductive additive from about 2-10 wt.%, wherein the conductive additive can comprise nanotubes, carbon nanofibers, and combinations thereof (para 0070); and a binder in an amount of 8-20% (para 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have battery designs based on high capacity anode active material and have desirable cycling results with good capacities obtained with a combination of silicon-based active material and graphitic active material (para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited positive active material stoichiometry and the nanoscale conductive carbon amount because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 2, given each of the claimed limitations is met above, the resulting battery will have the recited capacity retention. Alternatively, given each of the claimed limitations is met above, the system would be capable of achieving the recited capacity retention.
Regarding claims 3 and 13, Amiruddin teaches about 15-45 wt.% graphitic carbon relative to the total active material with the remain portion of the active material being the silicon-based active material (para 0066) and BET surface area of the graphitic carbon about 0.75-8 m2/g (para 0065). See MPEP 2144.05.
Regarding claims 4 and 14, Amiruddin teaches a Si-SiOx-C composite (para 0062).
Regarding claims 5 and 15, Amiruddin teaches PVdF, polyimide, SBR, and mixtures thereof (para 0038). 
Regarding claims 6 and 16, Kim teaches the above salt concentration is 1.3 M (para 0075) and may range up to 2.0 M (para 0064). See MPEP 2144.05. The electrolyte composition is also substantially free of ethylene carbonate.
Regarding claims 9 and 19, Amiruddin teaches supplemental lithium is provided in an amount to compensate for about 100% to about 170% of the negative electrode first cycle irreversible capacity loss (para 0004) and capacity from 0.8 to 1.7. See MPEP 2144.05.
Regarding claims 11 and 18, the combination of Kim and Amiruddin teaches the recited materials of construction (see claims 1 and 2 above) and the negative electrode would exhibit the recited specific capacity. 
Regarding claims 12 and 20, given each of the claimed limitations is met above, the battery will have the recited capacity retention. Alternatively, given each of the claimed limitations is met above, the system would be capable of achieving the recited capacity retention.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0123130) in view of Amiruddin et al. (US 2015/0050535), as applied to claim 1 above, in further view of Bhardwaj et al. (US 10,218,033).
Regarding claims 7 and 17, Kim does not further teach PC and FB.
Bhardwaj, directed to batteries and electrolytes with fluoroethylene carbonate, teaches an electrolyte with 6-9 wt.% PC and 3-5 wt.% FB (col. 2, lines 44-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise addition additives which may reduce battery cell swelling and improve cycle life (col. 1, lines 37-39).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0123130) in view of Amiruddin et al. (US 2015/0050535), as applied to claim 1 above, in further view of Kim et al. (US 2011/0240913) (Kim ‘913).
Regarding claim 10, Kim does not teach the positive electrode further comprises a (lithium + manganese) rich metal oxide as represented by the formula.
Kim ‘913, directed to positive active material, teaches a first and a second lithium nickel complex (abstract) where first lithium nickel complex oxide may be represented by Formula 1 (reading on claim 1) and the second lithium nickel complex oxide may be represented by Formula 2 (reading on claim 10) (para 0033). The first lithium nickel complex oxide is “nickel-rich” (0.5 <x1 <1) and the second lithium nickel complex oxide is “nickel-poor” (0<x2≤0.5) (para 0036). Examples of the first lithium nickel complex oxide may be LiNi0.6Co0.2Mn0.2O2 (para 0036) and the second lithium nickel complex oxide may be LiNi1/3Co1/3Mn1/3O2 (para 0037). Formula 2 allows for overlithiation (0.9≤a2≤1.1) (para 0034). The amount of the second lithium nickel complex oxide is about 0.01-25 wt.% (para 0038). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of the first and second lithium nickel complex oxide which are thermally stable and have improved capacity (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723